Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 1 of 15 Page ID #:1




     Ross Cornell, Esq. (SBN 210413)
 1   LAW OFFICES OF ROSS CORNELL, APC
 2
     Email: rc@rosscornelllaw.com
     5042 Wilshire Blvd., #46382
 3   Los Angeles, CA 90036
     Phone: (562) 612-1708
 4   Fax: (562) 394-9556
 5   Attorneys of Record for Plaintiff,
 6
     Bryan Estrada

 7
                            UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10   Bryan Estrada,                                   Case No. 5:20-cv-2444
11
                      Plaintiff,                      COMPLAINT
12

13
                      v.
14

15   Dream Tree Spa; Craig Nelson; Beverly
     Nelson and Does 1-10, inclusive,
16

17                    Defendants.
18

19         Plaintiff, Bryan Estrada, hereby complains and alleges as follows:
20

21                                 NATURE OF THE ACTION
22                1. This is an action seeking to remedy unlawful discrimination by
23   the Defendants against the Plaintiff in the Defendants’ places of public
24   accommodation in violation of the Americans with Disabilities Act [42 U.S.C. §
25
     12101, et seq.] (the “ADA”) and the Unruh Civil Rights Act [California Civil Code
26
     § 51, et seq.] (the “Unruh Act”).
27

28                                          -1-
                                          COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 2 of 15 Page ID #:2




 1
                                           PARTIES
 2                 2. Plaintiff, Bryan Estrada, is a resident of the state of California
 3   who requires the use of a wheelchair for mobility purposes and who is therefore a
 4   “person with a disability” within the meaning of the ADA and Cal. Government
 5   Code § 12926.
 6                 3. The Defendants (defined below) discriminated against
 7
     Plaintiff in the full and equal enjoyment of the goods, services, facilities,
 8
     privileges, advantages, or accommodations on the basis of Plaintiff’s disability at
 9
     the Subject Property (defined below) in violation of the ADA [42 U.S.C. §§
10
     12182(a), 12182(b)(2)(A)(iv) and 12182(b)(2)(A)(v)].
11
                   4. The Defendant’s failure to make reasonable modifications in
12
     policies, practices, or procedures when such modifications are necessary to afford
13

14
     goods, services, facilities, privileges, advantages, or accommodations to

15   individuals with disabilities prevented Plaintiff from enjoying fair and equal access
16   to the Subject Property (defined below) in violation of the ADA [42 U.S.C. §
17   12182(b)(2)(A)(ii)].
18                 5. Defendant, Dream Tree Spa, owns, operates, or leases
19   real property located at 28910 Rancho California Rd., Temecula, CA 92590, also
20   known as Riverside County Assessor’s Parcel No. 921-060-024(the “Subject
21
     Property”).
22
                   6. Defendant, Craig Nelson, owns, operates, or leases
23
     real property located at 28910 Rancho California Rd., Temecula, CA 92590, also
24
     known as Riverside County Assessor’s Parcel No. 921-060-024(the “Subject
25
     Property”).
26
                   7. Defendant, Beverly Nelson, owns, operates, or leases
27

28                                            -2-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 3 of 15 Page ID #:3




 1
     real property located at 28910 Rancho California Rd., Temecula, CA 92590, also
 2   known as Riverside County Assessor’s Parcel No. 921-060-024(the “Subject
 3   Property”).
 4                 8. The Subject Property is a commercial facility open to the general
 5   public, is a public accommodation, and is a business establishment insofar as
 6   goods and/or services are made available to the general public thereat. Defendant
 7
     Does 1 through 10, inclusive, are sued herein under fictitious names. Their true
 8
     names and capacities are unknown to the Plaintiff. When their true names and
 9
     capacities are ascertained, Plaintiff will amend this complaint by inserting their
10
     true names and capacities herein. Plaintiff is informed and believes and thereon
11
     alleges that each of the fictitiously named Defendants are responsible in some
12
     manner for the occurrences herein alleged, and that the harm to Plaintiff herein
13

14
     alleged were proximately caused by those Defendants.

15

16                              JURISDICTION AND VENUE
17                 9.   This Court has jurisdiction over the subject matter of this action
18   pursuant 28 U.S.C. § 1331 and 28 U.S.C. §§ 1343(a)(3) and 1343(a)(4) for
19   violations of the ADA.
20                 10. This Court has supplemental jurisdiction over the state law
21
     claims alleged herein under the Unruh Act because the state law claim is an
22
     attendant and related cause of action that arises from the same nucleus of operative
23
     facts and arising out of the same transaction or occurrence as the federal law
24
     claims set forth herein.
25
                   11. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)
26

27

28                                            -3-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 4 of 15 Page ID #:4




 1
     based on the fact that the real property that is the subject of this action is located in
 2   this district and the Plaintiff’s causes of action arose in this district.
 3

 4                                 STATEMENT OF FACTS
 5                 12. Parking spaces, accessible aisles, paths of travel, signage,
 6   doorways, service counters, customer areas and goods/services are among the
 7
     facilities, privileges and advantages offered by the Defendants to patrons of the
 8
     Subject Property.
 9
                   13.   The Subject Property does not comply with the minimum
10
     requirements of the ADA and is therefore not equally accessible to Plaintiff or
11
     similarly situated persons with mobility disabilities.
12
                   14.    In November, 2019 and continuously from that time to the
13

14
     Present, and currently, the Subject Property has not been in compliance with the

15   ADA (the “Barriers”):
16                        A.     The Subject Property lacks the minimum required
17   number of ADA compliant accessible parking spaces.
18                        B.     There was no diagonal striped marking and no blue
19   border around where an access aisle is supposed to exist adjacent to any designated
20   accessible parking space(s) serving the Subject Property.
21
                          C.     The designated “accessible” parking space(s) and/or blue
22
     striped access aisles provided at the Subject Property are smaller than permitted by
23
     the ADA.
24
                          D.     The designated “accessible” parking spaces at the Subject
25
     Property do not provide accessible parking signage as required by the ADA.
26
     Among other things, they fail toprovide tow-away signage and “Minimum Fine
27

28                                             -4-
                                             COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 5 of 15 Page ID #:5




 1
     $250” signage as required by the ADA and state law to beposted near the
 2   designated accessible parking space(s).
 3                       E.    The designated “accessible” parking spaces at the Subject
 4   Property do not provide the universal symbol of accessibility.
 5                       F.    There is no twelve-inch high “NO PARKING” lettering
 6   on the blue-striped parking accessaisle(s) serving the Subject Property.
 7
                         G.    There was no designated “van accessible” parking space
 8
     with a corresponding 96” access aisle opposite the driver’s side when the vehicle is
 9
     going forward into the parking space and no sign or additional language stating
10
     “Van Accessible” below the symbol of accessibility located in a manner that is not
11
     obstructed.
12
                         H.    The parking spaces and access aisles provided at the
13

14
     Subject Property are at an excessive slope and are too steep.

15                       I.    The parking spaces designated as “accessible” at the
16   Subject Property do not have blue-striped parking access aisles adjacent to them
17   and are not at the same level as the parking spacesthey serve.
18                       J.    The curb ramp flares are too steep and/or the curb ramps
19   improperly extended into the access aisles.
20                       K.    There were no accessible paths of travel from public
21
     transportations stops, accessible parking, public streets and sidewalks to the
22
     building entrances serving the Subject Property.
23
                   15.   Plaintiff personally encountered one or more of the Barriers
24
     at the Subject Property in November, 2019.
25
                   16.   From November, 2019 to the present, the Plaintiff has been
26

27

28                                           -5-
                                           COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 6 of 15 Page ID #:6




 1
     deterred from the Subject Property because of his knowledge of the existence of
 2   Barriers.
 3                17.   The existence of Barriers, the implementation of discriminatory
 4   policies, practices and procedures, and other ADA violations at the Subject
 5   Property caused Plaintiff difficulty, discomfort or embarrassment or reasonably
 6   dissuaded or deterred Plaintiff from accessing the Subject Property on particular
 7
     occasions between November, 2019 and the present.
 8
                  18.   Plaintiff would like to return and patronize the Subject Property
 9
     and use the business establishments thereat and intends to do so in the near future
10
     but will be deterred from doing so until all ADA violations are remediated.
11
                  19.   On information and belief, the remediation of violations
12
     identified hereinabove, to be identified by the Defendants in discovery, and to be
13

14
     discovered by Plaintiff’s experts are all readily achievable in that the removal of

15   them by the Defendants is and has been easily accomplishable without much
16   difficulty or expense.
17                20.   Defendants violated the ADA by failing to remove all mobility-
18   related architectural barriers at the Subject Property. On information and belief,
19   Plaintiff alleges that the failure to remove barriers has been knowing, willful and
20   intentional because the barriers described herein are clearly visible and tend to be
21
     obvious even to a casual observer and because the Defendants operate the Subject
22
     Property and have control over conditions thereat and as such they have, and have
23
     had, the means and ability to make the necessary remediation of access barriers if
24
     they had ever so intended.
25
                  21.   On information and belief, access barriers at the Subject
26

27

28                                           -6-
                                           COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 7 of 15 Page ID #:7




 1
     Property are being consciously ignored by the Defendants; the Defendants have
 2   knowingly disregarded the ongoing duty to remove the Barriers in compliance with
 3   the ADA. Plaintiff further alleges on information and belief that there are other
 4   ADA violations and unlawful architectural barriers at the Subject Property that
 5   relate to Plaintiff’s mobility disability that will be determined in discovery, the
 6   remediation of which is required under the ADA.
 7
                  22.    Plaintiff hereby seeks to remediate and remove all barriers
 8
     related to his disability, whether presently known or unknown. As the court held
 9
     in Doran v. 7-11. Inc., 506 F.3d 1191 (9th Cir. 2008):
10
           “[W]here a disabled person has Article III standing to bring a claim for
11         injunctive relief under the ADA because of at least one alleged statutory
12         violation of which he or she has knowledge and which deters access to, or
           full use and enjoyment of, a place of public accommodation, he or she may
13
           conduct discovery to determine what, if any, other barriers affecting his or
14         her disability existed at the time he or she brought the claim. This list of
15         barriers would then in total constitute the factual underpinnings of a single
           legal injury, namely, the failure to remove architectural barriers in violation
16
           of the ADA, which failure actually harmed the disabled person by deterring
17         that disabled person from visiting a facility that otherwise would have been
           visited at a definite future time, yielding Article III standing.”
18

19                23.    Even if strictly compliant barrier removal were determined to
20   be structurally or otherwise impracticable, there are many alternative methods of
21
     providing accommodations that are readily apparent and that could provide a
22
     greater degree of accessibility to the Plaintiff and similarly situated persons but for
23
     the Defendants’ discriminatory policies, practices and procedures and Defendants’
24
     conscious indifference to their legal obligations and to the rights of persons with
25
     mobility disabilities. Defendants’ failure to implement reasonable available
26

27

28                                            -7-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 8 of 15 Page ID #:8




 1
     alternative methods of providing access violates the ADA [42 U.S.C. §
 2   12182(b)(2)(A)(v)].
 3                24.    The violations and references to code sections herein are not
 4   all-inclusive. Plaintiff will amend this complaint to provide a complete description
 5   of the full scope of ADA violations after conducting a comprehensive expert site
 6   inspection and other discovery. For the purposes of this Complaint, Plaintiff
 7
     asserts that the barriers alleged herein violate one or more of the ADA’s
 8
     implementing regulations. The Defendants have maintained and continue to
 9
     maintain discriminatory policies, procedures and practices that disregard their
10
     obligations under the ADA by allocating resources for physical improvements to
11
     the Subject Property that were did not provide legally required accessibility
12
     improvements, by failing to conduct ADA self-inspections or create ADA
13

14
     compliance plans regarding the Subject Property, by causing alterations to be made

15   to the Subject Property in disregard of ADA requirements, and for failing and
16   refusing to make necessary accommodations for persons with mobility disabilities
17   at the Subject Property. Plaintiff seeks a declaration that the Defendants’ disability
18   rights compliance policies, procedures and practices are discriminatory and violate
19   the ADA.
20                             FIRST CAUSE OF ACTION
21                            Discrimination Based on Disability
                                 [42 U.S.C. §§ 12101, et seq.]
22
                              By Plaintiff against all Defendants
23

24                25.    Plaintiff re-alleges and incorporates by reference as though
25
     fully set forth herein the allegations contained in all prior paragraphs of this
26
     complaint.
27
                  26.    The ADA obligates owners, operators, lessees and lessors of
28                                            -8-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 9 of 15 Page ID #:9




 1
     public accommodations to ensure that the privileges, advantages, accommodations,
 2   facilities, goods and services are offered fully and equally to persons with
 3   disabilities, including the Plaintiff and others similarly situated [42 U.S.C. §
 4   12182(a)].
 5                27.    Discrimination is defined in the ADA, inter alia, as follows:
 6                       A.     A failure to remove architectural barriers where such
 7
     removal is readily achievable [42 U.S.C. § 12182(b)(2)(A)(iv)]. Architectural
 8
     barriers are identified and described in the Americans with Disabilities Act
 9
     Accessibility Guidelines (the “ADAAG”) [28 C.F.R. Part 36, Appendix “D”].
10
                         B.     A failure to make alterations in such a manner that, to the
11
     maximum extent feasible, the altered portions of the facility are readily accessible
12
     to and usable by individuals with disabilities, including individuals who use
13

14
     wheelchairs or to ensure that, to the maximum extent feasible, the path of travel to

15   the altered area and the bathrooms, telephones, and drinking fountains serving the
16   altered area, are readily accessible to and usable by individuals with disabilities [42
17   U.S.C. § 12183(a)(2)].
18                       C.     Where an entity can demonstrate that the removal of a
19   barrier is not readily achievable, a failure to make such goods, services, facilities,
20   privileges, advantages, or accommodations available through alternative methods
21
     if such methods are readily achievable [42 U.S.C. § 12182(b)(2)(A)(v)].
22
                         D.     A failure to make reasonable modifications in
23
     policies, practices, or procedures, when such modifications are necessary to afford
24
     such goods, services, facilities, privileges, advantages, or accommodations to
25
     individuals with disabilities, unless the entity can demonstrate that making such
26
     modifications would fundamentally alter the nature of such goods, services,
27

28                                            -9-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 10 of 15 Page ID #:10




 1
     facilities, privileges, advantages, or accommodations [42 U.S.C. §
 2   12182(b)(2)(A)(ii)].
 3               28.    The ADA, the ADAAG’s 1991 Standards (the “1991
 4   Standards”) and 2010 Standards (the “2010 Standards”), and the California
 5   Building Code (the “CBC”) contain minimum standards that constitute legal
 6   requirements regarding wheelchair accessibility at places of public
 7
     accommodation:
 8
                        A.    If parking spaces are provided for self-parking by
 9
     employees or visitors, or both, then the subject property must provide at least the
10
     minimum required number of accessible parking spaces.Accessible parking
11
     spaces must be marked to define their width and must have an adjacent ADA
12
     compliant access aisle. Accessible parking spaces must be at least 96 inches wide
13

14
     and van parking spaces must be at least 132 inches wide except that van parking

15   spaces can be 96 inches wide where the access aisle is not less than 96 inches
16   wide [1991 Standards § 4.1.2(5); 2010 Standards § 208 and 502.2]. Here, the
17   Subject Property does not comply with the ADA.
18                      B.    To qualify as a reserved handicap parking space, the
19   space must be properly marked and designated. Under the ADA, the method,
20   color of marking and length of the parking space are to be addressed by state or
21
     local laws of regulations [1991 Standards § 4.6; 2010 Standards §§ 502, 502.3.3
22
     and 503].
23
                        C.    To properly and effectively reserve a parking space for
24
     persons with disabilities, each parking space must be at least 216 inches in length
25
     [CBC § 11B-502.2].
26

27

28                                          -10-
                                          COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 11 of 15 Page ID #:11




 1
                        D.    Each parking space reserved for persons with disabilities
 2   shall be identified by a reflectorized sign permanently posted immediately
 3   adjacent to and visible from each stall or space, consisting of the International
 4   Symbol of Accessibility in white on a dark blue background. The sign shall not be
 5   smaller than 70 square inches (4516 mm2) in area and, when in a path of travel,
 6   shall be posted at a minimum height of 80 inches (2032 mm) from the bottom of
 7
     the sign to the parking space finished grade. Signs may also be centered on the
 8
     wall at the interior end of the parking space. An additional sign or additional
 9
     language below the symbol of accessibility shall state "Minimum Fine $250"
10
     [2010 Standards § 502.6; CBC § 1129B.4].
11
                        E.    Signs identifying accessible parking spacesmust include
12
     the International Symbol of Accessibility [2010 Standards §§ 502.6].
13

14
                        F.    To properly and effectively reserve a parking space for

15   persons with disabilities, the surface of the access aisle must have a blue
16   border; the words “NO PARKING” in letters at least a foot high must be
17   painted on the access aisle [CBC § 1129B.3].
18                      G.    One in every eight accessible spaces, but not less than
19   one, must be served by a loading and unloading access aisle 96 inches (2438 mm)
20   wide minimum placed on the side opposite the driver’s side when the vehicle is
21
     going forward into the parking space and shall be designated van accessible. Van
22
     accessible spaces must have an additional sign or additional language stating "Van
23
     Accessible" below the symbol of accessibility. Signs identifying accessible
24
     parking spaces must be located so they cannot be obscured by a vehicle parked in
25
     the space[1991 Standards § 4.6; 2010 Standards §§ 502; CBC §§ 1129B.3
26
     and B4].
27

28                                          -11-
                                          COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 12 of 15 Page ID #:12




 1
                       I.    Parking spaces and access aisles shall be level with
 2   surface slopes not exceeding 1:50 (2%) in all directions [ADAAG 4.6.3;
 3   CBC § 1129B.3].
 4                     I.    Parking access aisles shall connect to accessible
 5   parking spaces and be part of an accessible route to the building or facility
 6   entrance and must be at the same level as the parking spaces they serve
 7
     [1991 Standards § 4.6.3; 2010 Standards §§ 502.3 and 502.4].
 8
                       J.    Curb rampsand the flared sides of curb rampsmust
 9
     be located so that they do not project into vehicular traffic lanes, parking
10
     spaces, or parking access aisles. Curb ramp flares cannot be steeper than
11
     1:10. Curb ramps at marked crossingsmust be wholly contained within the
12
     markings, excluding any flared sides [1991 Standards § 4.7.5; 2010
13

14
     Standards §§406.3 and 406.5].

15                     K.    At least one accessible route must be provided from
16   public transportation stops, accessible parking, and accessible passenger
17   loading zones, and public streets or sidewalks to the accessible building
18   entrance they serve. The accessible route must, to the maximum extent
19   feasible, coincide with the route for the general public, must connect
20   accessible buildings, facilities, elements, and spaces that are on the same
21
     site, and at least one accessible route must connect accessible building or
22
     facility entrances with all accessible spaces and elements and with all
23
     accessible dwelling units within the building or facility [1991 Standards
24
     §§4.1.2(1) and 4.3.2; 2010 Standards §§206 and 401].
25
                 29.   The Defendants have failed to comply with minimum
26

27

28                                        -12-
                                        COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 13 of 15 Page ID #:13




 1
     ADA standards and have discriminated against Plaintiff on the basis of
 2   Plaintiff’s mobility disability. Each of the barriers and accessibility
 3   violations set forth above is readily achievable to remove, is the result of an
 4   alteration that was completed without meeting minimum ADA standards,
 5   or could be easily remediated by implementation of one or more available
 6   alternative accommodations. Accordingly, the Defendants have violated
 7
     the ADA.
 8
                 30.    The Defendants are obligated to maintain in operable
 9
     working condition those features of the Subject Property’s facilities and
10
     equipment that are required to be readily accessible to and usable by
11
     Plaintiff and similarly situated persons with disabilities [28 C.F.R. §
12
     36.211(a)]. The Defendants failure to ensure that accessible facilities at the
13

14
     Subject Property were available and ready to be used by the Plaintiff

15   violates the ADA.
16               31.    The Defendants have a duty to remove architectural
17   barriers where readily achievable, to make alterations that are consistent
18   with minimum ADA standards and to provide alternative accommodations
19   where necessary to provide wheelchair access. The Defendants benign
20   neglect of these duties, together with their general apathy and indifference
21
     towards persons with disabilities, violates the ADA.
22
                 32.    The Defendants have an obligation to maintain policies,
23
     practices and procedures that do not discriminate against the Plaintiff and
24
     similarly situated persons with mobility disabilities on the basis of their
25
     disabilities. The Defendants have maintained and continue to maintain a policy of
26
     disregarding their obligations under the ADA, of allocating resources for
27

28                                          -13-
                                          COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 14 of 15 Page ID #:14




 1
     improvements insufficient to satisfy legal requirements regarding accessibility
 2   improvements, of failing to conduct ADA self-inspections or create ADA
 3   compliance plans, of causing alterations to be made to the Subject Property in
 4   disregard of ADA requirements, and of failing and refusing to make necessary
 5   accommodations for persons with mobility disabilities at the Subject Property, in
 6   violation of the ADA.
 7
                  33.    The Defendants wrongful conduct is continuing in that
 8
     Defendants continue to deny full, fair and equal access to their business
 9
     establishment and full, fair and equal accommodations, advantages,
10
     facilities, privileges and services to Plaintiff as a disabled person due to
11
     Plaintiff’s disability. The foregoing conduct constitutes unlawful
12
     discrimination against the Plaintiff and other mobility disabled persons
13

14
     who, like the Plaintiff, will benefit from an order that the Defendants

15   remove barriers and improve access by complying with minimum ADA
16   standards.
17                            SECOND CAUSE OF ACTION
                              Violations of the Unruh Rights Act
18
                                [Cal.Civil Code§ 51, et seq.]
19                            By Plaintiff against all Defendants
20

21                34.    Plaintiff re-alleges and incorporates by reference as though
22   fully set forth herein the allegations contained in all prior paragraphs of this
23   complaint.
24                35.    The foregoing violations of the ADA constitute per se
25
     violations of the Unruh Act [Cal.Civil Code§ 51(f)].
26
                  36.    Plaintiff personally encountered Barriers at the Subject
27

28                                            -14-
                                            COMPLAINT
29

30

31
Case 5:20-cv-02444-JWH-KK Document 1 Filed 11/20/20 Page 15 of 15 Page ID #:15




 1
     Property and has experienced, difficulty, discomfort or embarrassment or
 2   has been reasonably dissuaded or deterred from accessing the Subject
 3   Property on particular occasions due to ADA violations which would have
 4   actually denied Plaintiff full and equal access if he had attempted to access
 5   the Subject Property on those particular occasions.
 6               37.   Due to the unlawful discrimination set forth above,
 7
     Plaintiff has been denied the right and entitlement to full and equal
 8
     accommodations, advantages, facilities, privileges or services by the
 9
     Defendants at the Subject Property in violation of the Unruh Act.
10

11
                               PRAYER FOR RELIEF
12
           Plaintiff prays to this Court for injunctive, declaratory and all other
13

14
     appropriate relief under the ADA and the Unruh Act, including but not

15   limited to reasonable attorney’s fees, litigation expenses and costs of suit
16   pursuant to 42 U.S.C. § 12205 and Cal. Civil Code § 52.
17         Note: Plaintiff is not invoking Cal. Civil Code § 55 and does
           not seek injunctive relief under the Disabled Persons Act at all.
18

19   Respectfully submitted,
20
     Dated: 11/19/2020     LAW OFFICES OF ROSS CORNELL, APC
21

22

23
                                   By: /s/ Ross Cornell
                                       Ross Cornell, Esq.,
24                                     Attorneys for Plaintiff,
25                                     Bryan Estrada
26

27

28                                        -15-
                                        COMPLAINT
29

30

31
